Citation Nr: 1706810	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating prior to August 16, 2016, and in excess of 10 percent thereafter for a sinus disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1993 to February 1998. 

These claims come before the Board of Veterans' Appeals (Board) on appeals of July 2008, February 2013, September 2014, October 2015, and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The Veteran indicated that he did not wish to have a hearing before the Board when he filed his substantive appeal.

This appeal was previously before the Board in April 2016, at which time the Board remanded both claims for additional development.  Regarding the Veteran's sinus disorder, the April 2016 Board remand instructed the AOJ to obtain a VA examination to identify the current nature and severity of his service-connected sinus disorder, especially whether the disorder manifested as sinusitis and/or rhinitis, and to identify all associated symptoms. An appropriate examination was conducted, and, in an August 2016 decision, the RO granted an increased rating to 10 percent effective August 26, 2016.  The Board finds that the AOJ substantially complied with the mandates of the Board remand in April 2016 by obtaining this examination and readjudicating the claim.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

The issue of entitlement to higher initial rating for the left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connected sinus disorder has manifested variously as rhinitis and sinusitis.

2.  For the entire appeal period, the Veteran's service-connected sinus disorder is shown to have been manifested by a disability picture that more nearly approximates three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of an initial rating of 10 percent for the Veteran's service-connected sinus disorder, but no higher, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6510-14, 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided proper notice.  Moreover, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records and private medical records identified by the Veteran are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

The Veteran was provided with VA examinations for his sinus condition in June 2014 and August 2016.  The Veteran's history of sinus difficulties was also considered in a VA examination in November 2012, and an additional medical opinion was obtained in August 2014.  The VA examinations and medical opinions are adequate because the examinations were performed by medical professionals based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to whether the claimed disabilities were related to active service or were caused by or aggravated by the service-connected disabilities.  The VA examiners cited the evidence that supported the opinion.  The Board finds that the VA examinations and opinions, as a whole, are adequate for adjudication purposes.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's attorney has, at times, generally asserted in the notices of disagreement that the VA examinations were inadequate.  More specifically, the attorney included a section in the notice of disagreement entitled "inadequate examination."  The attorney then went on to chronicle dozens of Court cases in which examinations had been found to be inadequate.  However, at no time did the attorney actually assert that the examinations provided by VA in this case were in any way inadequate; and therefore the mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

2.  Increased Rating for Sinus Condition

The Veteran seeks an initial compensable rating and an increased rating after August 16, 2016 for his sinus disability.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a history of diagnosis for both sinusitis and vasomotor rhinitis dating back to his time in active service.  The Veteran is currently diagnosed with and rated for sinusitis.

For the purpose of determining compensation, all forms of sinusitis are rated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-14.  According to this ratings table, a non-compensable rating is assigned when sinusitis is detected only by X-ray.  A 10 percent rating is assigned where a veteran suffers one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned where a veteran suffers three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Veteran's diagnosis of sinusitis dates back to his time in service, where he was treated intermittently for a sinus condition.  After his separation from service, the Veteran also intermittently complained of sinus related symptoms including painful sinuses and drainage.  However, the treatment records in the Veteran's claims file indicate that he appears to have gone long periods without seeking medical treatment for his sinus condition.  At his various VA examinations, the Veteran indicated that he addressed his sinus symptoms by taking over-the-counter medications, and that he was, on one occasion, prescribed antibiotics for approximately one week.  The medical evidence of record indicates is silent for a history of sinus surgeries or bed rest based on sinus symptoms.

The Veteran's sinuses and history of sinus problems were discussed by a VA examiner in connection for an examination with regard to the Veteran's vertigo in November 2012.  The examiner noted a history of sinusitis diagnosis, but was unable to diagnose chronic sinusitis at that time because of what the examiner perceived as a significant gap between instances where the Veteran sought treatment.

The June 2014 VA examiner indicated that the Veteran had a history of diagnosis of non-allergic (vasomotor) rhinitis and a history of suspected sinusitis in service.  The history and symptoms were markedly similar to those recounted by the VA examiner in November 2012.  At the time of the June 2014 VA examination, the Veteran presented with no symptoms, but he used nasonex once per day as prescribed by another physician for his sinus condition.  The Veteran's nasal passages were not obstructed, and the Veteran did not present with permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  The examiner indicated that the Veteran's sinus conditions did not impact his ability to work.  As discussed further below, this VA examination appears to have focused on the symptoms of rhinitis rather than sinusitis.

Finally, in August 2016, the Veteran was provided with another VA examination.  Once again, at the time of the examination, the Veteran presented without symptoms at the examination.  Nevertheless, this VA examination once again recounted a markedly similar history and reported symptoms, including past diagnoses for both sinusitis and rhinitis.  The sinusitis examination indicated that the Veteran's primary symptom of sinusitis was a painful affected sinus, and that he had suffered approximately four non-incapacitating episodes over the preceding 12 months.  The examiner indicated no history of incapacitating episodes in the preceding twelve months and no history of sinus surgery.  This examination also evaluated the Veteran for rhinitis, and indicated no obstructed nasal passages, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.

Based on the evidence recounted above, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's disability picture most closely resembles a 10 percent rating.  The Veteran's most recent VA examination indicated approximately four non-incapacitating episodes of sinusitis in the previous twelve months characterized primarily by painful sinuses.  Given the marked similarity of the symptoms reported by the Veteran throughout the appeal period, the Board further finds that the Veteran's condition has been consistent throughout the appeal period.  Thus, the Veteran is entitled to an initial rating of 10 percent for his sinus disability.

The Board further finds that the evidence of record does not meet the criteria for a higher initial rating or a higher rating after August 16, 2016.  A 30 percent rating is only available where a veteran suffers from three or more incapacitating episodes of sinusitis annually or where a veteran suffers from more than six non-incapacitating episodes annually.  Here, the medical evidence of record contains no indication of incapacitating episodes in the last quarter century, and no evidence that the Veteran has ever suffered from more than six non-incapacitating episodes in a single year.  Therefore, a rating in excess of 10 percent is not appropriate at any point during the appeal period.

The Board has also considered rating the Veteran (both additionally and alternatively) for rhinitis.  However, despite the fact that the Veteran received a diagnosis for rhinitis while in service and took medications associated with the treatment of rhinitis after service, the Veteran does not appear to have presented with rhinitis symptoms during or near the time of the appeal period.  Vasomotor rhinitis is rated under C.F.R. § 4.97, Diagnostic Code 6522.  Under that code, a veteran is entitled to compensation where he or she suffers from rhinitis either with or without polyps and with either 50 percent obstruction of both or complete obstruction of one of the nasal passages.  The Veteran's post-service medical records during and near to the appeal period are silent for polyps and contain no history of obstructed nasal passages.  The three VA examinations that speak to the Veteran's sinus condition are similarly devoid of evidence of either polyps or obstructed nasal passages.  Thus, the Board concludes that the Veteran's sinus condition is more accurately captured by the sinusitis ratings table than the ratings for vasomotor rhinitis.

ORDER

Entitlement to an initial rating of 10 percent, but no higher, for sinusitis is granted.

Entitlement to a rating in excess of 10 percent effective August 26, 2016 for sinusitis is denied.





REMAND

Regrettably, an additional remand is required regarding the Veteran's left shoulder disability.  The April 2016 Board remand directed the AOJ to obtain a radiology report and provide an updated addendum opinion regarding the Veteran's left shoulder condition, including a description of the Veteran's left shoulder's range of motion.  The examiner was permitted to conduct an examination, if it was necessary, to provide the requested opinion.  The radiology report was successfully obtained.  It also appears that the examiner believed an examination was necessary to provide the requested opinion.  Unfortunately, an appropriate addendum opinion could not be produced because the Veteran underwent a surgical procedure on his left shoulder in July 2016, and his left arm was immobilized when the examiner attempted to examine him.  Consequently, it is necessary to remand the claim to obtain an appropriate VA examination in order to assess the condition of the Veteran's left shoulder post-surgery.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current condition and severity of the Veteran's service connected left shoulder and provide an addendum opinion which provides a complete evaluation of the left shoulder including range of motion.

2.  Then readjudicate the claim on appeal, or if a benefit is less than fully granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Then, if the case is otherwise in order, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


